COURT OF APPEALS
SANDEE BRYAN'                              FOURTH COURT OF APPEALS DISTRICT                             KEITH E. HOTTLE
NfARION                                     CADENA-REEVES JUSTICE CENTER                                CLERK OJ-" COURT
CHIEF JUSTICE                                  300 DOI.OROSA. SUITE 3201)
KAREN ANGELIN1                               SAN ANTONIO, TEXAS 782O5-.1037
MARIALYNHARNARD                            WWW TXCOllinS.GOV/4THCOA.ASl>>:                                TELEPHONE
REBECAC. MARTINEZ                                                                                        (210)335-2635
PATRICIA O. ALVAREZ
I.UZ ELENA D. CHAPA                                                                                      FACSIMILE NO.
JASON PULLIAM                                                                                             (210)335-2762
 JUSTICES

                                                March 12,2015


   Gabriel Gonzalez                                                           Christopher C. Peterson
   Lopez Peterson. PLLC.                                                      Lopez Peterson. PLLC
   101 West Hillside. Suite 1                                                 Colonnade Square 1
   Laredo, TX 78041-3141                                                      101 West Hillside Road, Suite 1
                                                                              Laredo. TX 78041
   Carlos R. Soltero
   McGinnis, Lochridge & Kilgore, LLP
   600 Congress Ave., Ste. 2100
   Austin. TX 78701


   RE:      Court of Appeals Number:         04-14-00806-CV
            Style:                           Amado Abascal III v. Rodolfo Flores Galvan and G&M
                                             Logistics Corp.


   Dear Counsel:


            In accordance with chapter 154 of the Texas Civil Practice and Remedies Code, we
   enclose a copy of the Court's Order of Referral of this appeal to our Alternative Dispute
   Resolution (ADR) program. The date and lime of your Mediated Settlement Conference will be
   set by you.


            The responsibilities of the mediator are set forth in Section 154.053 of the Texas Civil
   Practice and Remedies Code. The Court has established a policy requiring the justice
   responsible for ordering the ADR procedure to temporarily withdraw from the appeal at this
   juncture.      This is done to insure the Court's commitment to the parties, in the event there is no
   settlement, that the Court will be unaware of the reason. Accordingly, all further communications
   with the Court from the mediator or attorneys of record shall be directed to the Clerk of the
   Court.


            On behalf of the entire Court. 1 thank you for your cooperation in this matter.


                                                              Very truly yours,



                                                               Marfalyn Bar
   MB/ma

            cc:       April E. Lucas
                      Judge Raul Vasquez